The respondent, Henry B. Sewell, is suspended from the date of the entry and service of a certified copy of the order to that effect to be entered herein, and said respondent, Henry B. Sewell, is hereby commanded hereafter to desist and refrain from the practice of law in any form either as principal or agent, clerk or employee of another, and is hereby forbidden to perform any of the following acts for compensation or reward, to wit: 1. To practice as an attorney or counselor at law before any court, judge, justice, board, commission or other public authority. 2. To give to another an opinion as to the law or its application or any advice in relation thereto. The court approves of the findings of the referee herein and finds that the respondent, Henry B. Sewell, is guilty of professional misconduct and conduct prejudicial to the administration of justice. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.